DETAILED CORRESPONDENCE
Continuation Application
This application is a continuation application (“CON”) of U.S. App# 16/149073, now U.S. Pat# 11016487. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).	

Priority Status
Domestic priority benefit under 35 U.S.C. 119 (e) or under 35 U.S.C. 120, 121, or 365 (c) is acknowledged. 

Status of Claims
Preliminary Amended Claim(s) 2-19 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] from The Originally Filed Specification discloses the parent application is “now allowed” and should include a patent number.

Claim Objections
Claim(s) 8 is/are objected to because of the following informalities:  

Claim(s) 8 do/does not follow the common convention of separating the preamble using a semi-colon.  For example, Claim 8 contains two distinct “comprising” instances, the first “comprising” instance is directed to the physical components of a “system” embodiment and second “comprising” instance is directed to “operations”; however, the claim as presented fails to place a semi-colon after the first “comprising” instance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-19 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US 20170187993 A1 (“Martch”) from IDS.

Claim(s) 2 repeat(s) the subject matter of Claim 8 and rejected in like manner.
Claim(s) 3 repeat(s) the subject matter of Claim 9 and rejected in like manner.
Claim(s) 4 repeat(s) the subject matter of Claim 10 and rejected in like manner.
Claim(s) 5 repeat(s) the subject matter of Claim 11 and rejected in like manner.
Claim(s) 6 repeat(s) the subject matter of Claim 12 and rejected in like manner.
Claim(s) 7 repeat(s) the subject matter of Claim 13 and rejected in like manner.

Regarding Claim 8, Martch discloses a system (e.g., “system”) comprising (see at least ¶ 2. Additionally, Martch discloses “methods, devices, and computer-readable mediums”.)[:]
one or more (Only one option is required to satisfy a “one or more” limitation.) computing devices (see at least Fig.1, 3 and 6 with associated text); and
one or more (Only one option is required to satisfy a “one or more” limitation.) storage devices storing instructions that cause the one or more computing devices to perform operations comprising (see at least ¶ 82-83, 87 and Fig. 6 with associated text):
obtaining data indicating an event (e.g., “home automation even”) was detected at a property (e.g., “home”) (see at least Abstract and ¶ 14. Martch discloses “The UAV may also be triggered to either patrol or proceed to a particular location (e.g., a waypoint) in response to data retrieved from home automation devices” from ¶ 14.);
providing, to a drone device (e.g., “UAV”), a first instruction to navigate to the property along an initial navigation path (e.g., “patrol route”) in response to obtaining the data indicating the event (see at least Abstract, ¶ 14, 50 and Fig. 2A-2B with associated text. Martch discloses “For instance, if a motion detector indicates that movement is present in front of a home’s front door, the UAV service being executed by the home automation host system may trigger the UAV to pass through or hover at a waypoint associated with monitoring the front door…. The UAV, additionally or alternatively, may be triggered to patrol the exterior and interior of the home (e.g., to search for the source of the movement if it has moved from the vicinity of the door)” from ¶ 14, and “A user may define a patrol route, waypoints associated with various home automation devices or locations within the home, and events that trigger responses” from ¶ 50);
obtaining, from the drone device, a geographic representation (e.g., “video…of a home”) of a location (e.g., “a home”) (see at least Abstract, ¶ 37, 45, 65-66. Martch discloses “streaming video and/or audio gathered outside of a home” from ¶ 37) that includes 
the property (see at least Abstract, ¶ 37, 45), 
a location of one or more vehicles in the location (see at least ¶ 35. Martch discloses “In some embodiments, a vehicle dashcam may upload or otherwise make video/audio available to television receiver 170 or overlay device 140 when within range. For instance, when a vehicle has been parked within range of a local wireless network with which the home automation host is connected, video and/or audio may be transmitted from the dashcam to the television receiver for storage and/or uploading to a remote server.”), 
areas of the property within a field of view of a camera (e.g., “security camera 108”) installed at the property (see at least ¶ 13, 33, 36, 53. Additionally, Martch discloses “While at UAV perch 295, UAV 199 may function as a “fixed” location camera to monitor the environment nearby” from ¶ 53.), or (Only one option is required to satisfy an “or” limitation.) 
areas of the property that are not within a field of view of a camera installed at the property;
adjusting the initial navigation path based on the geographic representation to determine an adjusted navigation path (see at least ¶ 39 and 64-65. Martch discloses “In some embodiments, the UAV may ignore the patrol route and may fly directly to the waypoint associated with the home automation device that provided data resulting in triggering the UAV to take flight” from ¶ 39, and Martch further discloses “In some embodiments, additional commands may be provided to the UAV via the home automation host system to control and/or modify the UAV’s flight.” from ¶ 65); and
providing, to the drone device, a second instruction to navigate to the property along the adjusted navigation path (see at least ¶ 39, 64-65.).

Regarding Claim 9, Martch discloses wherein the operations further comprise identifying a set of surveillance operations for the location based on the geographic representation (see at least ¶ 75, 77).

Regarding Claim 10, Martch discloses wherein the operations further comprise:
determining an order of prioritization for the drone device to execute the set of surveillance operations (see at least ¶ 39, 63, 75); and
wherein the second instruction specifies the order of prioritization (see at least ¶ 39, 65).

Regarding Claim 11, Martch discloses wherein the geographic representation comprises a three-dimensional model of the location (see at least ¶ 40, 70-71. Martch discloses “GPS coordinates” and “altitude”.).

Regarding Claim 12, Martch discloses 
the geographic representation identifies a predicted travel path of a human in the location (see at least ¶ 14, 29. Most common and easiest access point humans use are doors into a building.); and
the initial navigation path is adjusted based on the predicted travel path of the human identified in the geographic representation (see at least ¶ 14, 29 and Fig. 2A-2B with associated text).

Regarding Claim 13, Martch discloses wherein the operations further comprise:
after obtaining the geographic representation, receiving an indication of a present location (e.g., “UAV dock 220”) of the drone device in the location (see at least ¶ 45. Martch discloses “Once the patrol is complete, UAV 199 may return to UAV dock 220 or some other dock or perch until the next scheduled patrol or until the home automation host system triggers a visit to a particular waypoint in response to a home automation device providing triggering data to the home automation host system.”); and
wherein the initial navigation path is adjusted based on the present location of the drone device in the location (see at least ¶ 45. Martch discloses “Once the patrol is complete, UAV 199 may return to UAV dock 220 or some other dock or perch until the next scheduled patrol or until the home automation host system triggers a visit to a particular waypoint in response to a home automation device providing triggering data to the home automation host system.”).
Claim(s) 14 repeat(s) the subject matter of Claim 8 and rejected in like manner.
Claim(s) 15 repeat(s) the subject matter of Claim 9 and rejected in like manner.
Claim(s) 16 repeat(s) the subject matter of Claim 10 and rejected in like manner.
Claim(s) 17 repeat(s) the subject matter of Claim 11 and rejected in like manner.
Claim(s) 18 repeat(s) the subject matter of Claim 12 and rejected in like manner.
Claim(s) 19 repeat(s) the subject matter of Claim 13 and rejected in like manner.


Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax